1           Edward J. Maney
            Chapter 13 Trustee
2           101 N. First Ave., Suite 1775
            Phoenix, Arizona 85003
3           Telephone (602) 277-3776
            ejm@maney13trustee.com
4
                                    IN THE UNITED STATES BANKRUPTCY COURT
5                                           FOR THE DISTRICT OF ARIZONA

6           In re:                                           )      CHAPTER 13 PROCEEDINGS
                                                             )
7                                                            )      CASE NO. # 2: 19-15467-BMW
                       MARY ABIGAIL PLANTADO,                )
8                      DIONATHAN PLANTADO,                   )      TRUSTEE'S EVALUATION AND
                                                             )      RECOMMENDATION(S) REPORT WITH
9                                                            )      NOTICE OF POTENTIAL DISMISSAL IF
                                                             )      CONDITIONS ARE NOT SATISFIED
10                                                           )      RE: CHAPTER 13 PLAN
                                            (Debtor(s)       )      docket #11      filed December 30, 2019
11

12                   Edward J. Maney, Trustee, has analyzed the Debtors’ Chapter 13 Plan and supporting

13          documents and submits the following evaluation and recommendation(s):
14
       General requirements:
15

16
            a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                   all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                     the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                   submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19      b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                     amended plan or motion for moratorium.
20
        c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                   Confirming Plan unless an amended or modified plan is filed and noticed out.

22      d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                     copies of their federal and state income tax returns for every year during the duration of the
23                   Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24      e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                     Order shall not constitute an informal proof of claim for any creditor.”
25
       f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                   remit all payments on or before the stated due date each month. Debtor is advised that when
                     payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                     a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                   Case can be discharged. This requirement is effective regardless of Plan payments
                     suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-15467-BMW                 Doc 17       Filed 03/18/20    Entered 03/18/20 11:34:07          Desc
                                                           Page 1 of 4
1                                                                          Trustee’s Recommendation
                                                                           Case No.# 2: 19-15467-BMW
2                                                                          Page #2

3

4       g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
5
        h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
6            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
7            filings [pursuant to 11 U.S.C. §1308].
8       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
             accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
9
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
10           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
11

12

13     Specific Recommendations:

14
       1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
15           hand - in all of their financial/bank accounts - on the date of the filing of their case.
16     2.    Conn Appliances (appliances) and the Arizona Department of Revenue have both filed
             objections to the Plan which must be resolved before the Plan can be confirmed.
17
       3.    The proof of claim filed by the Internal Revenue Service (priority claim #15) differs by
18           classification and/or amount from this creditor's treatment under the Plan. To resolve this
             discrepancy, the Trustee requires either; a) Debtor object to the Proof of Claim; b) the creditor
19
             sign-off on an Order Confirming; c) the Order Confirming be altered to pay the creditor pursuant
20           to the Proof of Claim including payment of the contract rate of interest; or d) Debtor file an
             Amended Plan to provide for the creditor's claim as shown by the Proof of Claim.
21
       4.    The Arizona Department of Revenue's proof of claim [#6] dated December 30, 2019 indicates the
22           Debtor has not filed income tax returns for 2011, 2012, 2013 and 2014. The Trustee requires
             Debtor to immediately prepare and file all unfiled tax returns. Failure to file said returns or the
23           required Affidavit within 30 days from the date of this Trustee's Recommendation and
             providing a stamped copy of said returns may result in the Trustee lodging an Order
24           automatically dismissing Debtor's case.

25     5.    Considering items #2, #3 and #4 above, the Trustee's analysis reveals a $16,426 funding
             shortfall, which must be cured before the Plan can be confirmed.
26
       6.    The Debtor must file Monthly Business Operating Statements with the Court with a copy to the
27           Trustee for the months of December 2019 through February 2020. The Debtor should note that
             this is a monthly filing requirement, with statements to be filed on or before the 15th of each
28           month, covering self-employment income and expenses for the month prior.

     Case 2:19-bk-15467-BMW         Doc 17     Filed 03/18/20     Entered 03/18/20 11:34:07         Desc
                                                 Page 2 of 4
1                                                                      Trustee’s Recommendation
                                                                       Case No.# 2: 19-15467-BMW
2                                                                      Page #3

3

4
       7.   The Trustee has discovered errors or omissions on debtor’s CMI Form B22C that necessitate
5           the filing of a revised form:
6                  -   question #5 (per In re Wiegand, ___ BR ___, 2008 WL 1733148 (9th Cir BAP 2008)
                                    no business expense figure should be entered)
7                  -   all subsequent figures should be recalculated due to above.
8

9
                     In summary, the Plan can be confirmed subject to the condition(s) noted above,
10
            adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
            Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
11
            the debtors (where applicable), debtors counsel and objecting creditors if there are any.
             General unsecured creditors (including secured creditors with unsecured deficiency balances)
12
            will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
            reconciliation requirement must be met given debtors’ scheduled equity in non-exempt property
13
            at petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
            should Debtor fail to resolve item(s) #1, #4, #5, #6, #7 above and submit a Stipulated
14
            Order Confirming to the Trustee for review and signature or request a hearing within 30
            days from the date of the mailing of this Trustee's Recommendation.
15

16

17
            Date See Electronic Signature Block
18
                                                                EDWARD J. MANEY,
19                                                              CHAPTER 13 TRUSTEE

20

21
                                                                               Digitally signed
22                                                            Edward           by Edward J.
                                                                               Maney, Esq.
23

24
                                                              J. Maney,        Date:

25
                                                        By:
                                                              Esq.             2020.03.17
                                                                               15:18:02 -07'00'
                                                               _______________________________
26                                                              Edward J. Maney ABN 12256
                                                                CHAPTER 13 TRUSTEE
27                                                              101 North First Ave., Suite 1775
                                                                Phoenix, Arizona 85003
28                                                              (602) 277-3776
                                                                ejm@maney13trustee.com

     Case 2:19-bk-15467-BMW      Doc 17     Filed 03/18/20     Entered 03/18/20 11:34:07       Desc
                                              Page 3 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-15467-BMW
2                                                                           Page #4

3
            Copies of the forgoing
4           mailed on [see electronic signature],
            to the following:
5

6

7
            Mary Plantado
8           Dionathan Plantado
            3554 E. Derringer Way
9           Gilbert, Arizona 85297
            Debtors
10

11

12          Jeff A. Biddle, Esq.
            P.O. Box 12527
13          Chandler, AZ 85248
            Debtors’ counsel
14

15

16

17
                                        Digitally
18
                      Grace             signed by
                                        Grace Harley

                      Harley
19                                      Date:
                                        2020.03.18
20                                      11:05:50 -07'00'
            By:
21                   Trustee’s Clerk

22

23

24

25

26

27

28


     Case 2:19-bk-15467-BMW           Doc 17        Filed 03/18/20   Entered 03/18/20 11:34:07   Desc
                                                      Page 4 of 4
